DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 9/13/2022 has been entered. Claims 1-17 remain pending in the application. Claims 6, and 9-12 have been withdrawn from further consideration as detailed in the Non-final Office Action mailed 7/6/2022. Claims 18-20 are new.
Applicants amendments to the abstract have overcome the objections previously set forth in the Non-final Office Action mailed 7/6/2022.
Applicants amendments to the claims have overcome the claim objections previously set forth in the Non-final Office Action mailed 7/6/2022. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 7/6/2022. 
Claim Objections
Claim 18 objected to because of the following informalities:   
Line 4 recites “the first end”. Examiner suggests replacing “the first end” with “the first end of the barrel” in order to keep claim terminology consistent as the first end is referred to as the first end of the barrel in line 11-12 of claim 18. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 13, 15, and 17 rejected under 35 U.S.C. 103 as being unpatentable over Davis (U.S. PG publication 20170312181) further in view of Yuki (U.S. PG publication 20180014998) further in view of Avila (U.S. Patent no 5308331).
 In regard to claim 1,
Davis discloses a system (pharmacy coupler which is used to fill the syringe, syringe, and oral administration coupler; paragraph [0102]: the invention optionally includes a multi-component enteral fluid dispensing and delivery system, for example comprising any two or more of a pharmacy coupler, a syringe, a closure cap, and/or an oral administration coupler, for example according to any of the forms disclosed herein; see oral administration coupler and syringe in figure 7, item s, P and 10 and pharmacy coupler which is used to fill the syringe as disclosed in paragraph [0102]) comprising an extraction device (pharmacy coupler which is used to fill the syringe as disclosed in paragraph [0102]) and a syringe receptacle device (figure 7, item S, P, and 10) for collecting a liquid from the extraction device (paragraph [0102]), the syringe receptacle device comprising: 
[AltContent: textbox (External threading)][AltContent: arrow][AltContent: textbox (Actuating rod)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inner circumferential surface)][AltContent: textbox (Plunger head)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Cylindrical barrel)]
    PNG
    media_image1.png
    665
    549
    media_image1.png
    Greyscale

a cylindrical barrel (see figure 7, item S above; See also figure 15, which although drawn to a different embodiment, is referenced for exemplary purposes as figure 15 depicts the entire syringe S of figure 7 and shows the cylindrical barrel in its entirety) having an inner circumferential surface extending between opposite first (end of cylindrical barrel closest to item FC) and second ends (end opposite of item FC; see figure 15, which although drawn to a different embodiment, is referenced for exemplary purposes as figure 15 depicts the second end which is opposite the first end), wherein the first end of the barrel includes an external threading (see figure 7 above and figure 2, item R); and 
a plunger (figure 7, item P) slidably coupled to the barrel (paragraph [0094]), wherein the plunger comprises: 
a plunger head (see figure 7 above) engaging the inner circumferential surface of the barrel (see figure 7 above); and 
an actuating rod (see figure 7 above) fixedly attached to the plunger head (see figure 7 above), wherein the actuating rod extends through the second end of the barrel (see figure 16, which although drawn to a different embodiment, is referenced for exemplary purposes as figure 16 shows the entire plunger P of figure 7 with the actuating rod within the syringe S which extends through the second end of the barrel).
As Davis is silent as to the specific structure of the extraction device other than having a male tip that displaces the volume of the syringe tip as disclosed in paragraph [0102], Davis fails to disclose wherein the first end of the barrel includes an external threading that is adapted to be removably coupled to the extraction device and the extraction device comprises a collection device connector including internal threading for threadably coupling to the external threading of the barrel and is silent as to a plunger head frictionally engaging the inner circumferential surface of the barrel.
Yuki teaches wherein the first end of the barrel (figure 8B and 9, item 12) includes an external threading (figure 9, item 925) that is adapted to be removably coupled to the extraction device (figure 9, item 360; paragraph [0113]; Examiner notes as shown in 8B the extraction device contains a male tip that displaces the volume of the syringe tip) and the extraction device comprises a collection device connector (figure 8B, item 315 and 313) including internal threading (figure 8B, item 315) for threadably coupling to the external threading of the barrel (paragraph [0095]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the extraction device of Davis with the extraction device of Yuki, as taught by Yuki, for the purpose of preventing an unhygienic state (paragraph [0113] of Yuki).
Davis in view of Yuki fails to disclose a plunger head frictionally engaging the inner circumferential surface of the barrel.
Avila teaches a plunger head (figure 1, item 30) frictionally engaging the inner circumferential surface (item 23) of the barrel (figure 1, item 12; column 3, line 52-63).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the plunger head of Davis in view of Yuki to include the sealing rings members of Avila, therefore resulting in a plunger head frictionally engaging the inner circumferential surface of the barrel, as taught by Avila, for the purpose of sealing against fluid leakage (column 3, line 52-63 of Avila). 
In regard to claim 2,
Davis in view of Yuki in view of Avila teaches the system of claim 1, wherein the syringe receptacle device further comprises a cap attachment (figure 7, item 10 of Davis) adapted to be removably coupled to the first end of the barrel (see figure 7 of Davis; paragraph [0094] of Davis).
In regard to claim 3,
Davis in view of Yuki in view of Avila teaches the system of claim 2 wherein the first end of the barrel includes the external threading (figure 2, item R of Davis and paragraph [0096] of Davis) to couple the barrel to the extraction device or the cap attachment (see figure 7 of Davis and paragraph [0096] and [0102] of Davis and analysis of claim 1 above).
In regard to claim 4,
Davis in view of Yuki in view of Avila teaches the system of claim 3 wherein the cap attachment comprises: 
[AltContent: arrow][AltContent: textbox (Second end)][AltContent: arrow][AltContent: textbox (First end)]
    PNG
    media_image1.png
    665
    549
    media_image1.png
    Greyscale

a cylindrical rim (figure 2 and 7, item 40 of Davis) extending between a first end and a second end (see figure 2 of Davis and figure 7 of Davis above); and 
[AltContent: textbox (Face )][AltContent: arrow]
    PNG
    media_image2.png
    376
    401
    media_image2.png
    Greyscale

a face (see figure 1 above of Davis) extending across the first end of the cylindrical rim (see figure 1 above of Davis).
In regard to claim 5,
Davis in view of Yuki in view of Avila teaches the system of claim 4 wherein the cylindrical rim includes an internal threading (figure 2, item 42 of Davis) to couple the cap attachment with the external threading on the barrel (paragraph [0096] of Davis).
In regard to claim 13,
[AltContent: textbox (Plunger base)][AltContent: arrow]
    PNG
    media_image3.png
    260
    286
    media_image3.png
    Greyscale

Davis in view of Yuki in view of Avila teaches the system of claim 5 wherein the actuating rod extends from a first end to a second end and the first end of the actuating rod is fixedly attached to the plunger head (See figure 7 of Davis and figure 16 of Davis, which although drawn to a different embodiment, is referenced for exemplary purposes as figure 16 shows the entire plunger of figure 7 with the actuating rod which extends from a first end to a second end and the first end is fixedly attached to the plunger head), wherein the plunger further comprises a plunger base (see figure 16 above of Davis), transversely extending from the second end of the actuating rod (see figure 16 above of Davis).
In regard to claim 15,
Davis in view of Yuki in view of Avila teaches the system of claim 13 wherein the plunger base is circular in shape (see figure 16 above of Davis).
In regard to claim 17,
[AltContent: textbox (Extension )][AltContent: arrow]
    PNG
    media_image4.png
    173
    352
    media_image4.png
    Greyscale

Davis in view of Yuki in view of Avila teaches the system of claim 5 wherein the barrel includes an extension (see figure 15 above of Davis, which although drawn to a different embodiment, is referenced for exemplary purposes as figure 15 depicts the entire syringe S of figure 7) transversely extending from the second end of the barrel away from the inner circumferential surface (see figure 15 above of Davis).
Claims 7-8 rejected under 35 U.S.C. 103 as being unpatentable over Davis (U.S. PG publication 20170312181) in view of Yuki (U.S. PG publication 20180014998) in view of Avila (U.S. Patent no 5308331) further in view of Oates II (U.S. PG publication 20140051926).
In regard to claim 7,
Davis in view of Yuki in view of Avila teaches the system of claim 5 wherein the face comprises a flexible elastomeric nipple (figure 1, item 24 of Davis; paragraph [0120] of Davis: the coupling may be formed from a flexible, elastomeric material).
Davis in view of Yuki in view of Avila fails to disclose a flexible elastomeric nipple having a sealed opening adapted to be opened in response to a sucking action on the sealed opening.
Oates II teaches a flexible elastomeric nipple (item 134) having a sealed opening (item 136, paragraph [0147]-[0148], [0025], [0033]; Examiner notes opening 136 is sealed due to item 104 being sealed) adapted to be opened in response to a sucking action on the sealed opening (paragraph [0127]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Davis in view of Yuki in view of Avila to include a sealed opening adapted to be opened in response to a sucking action on the sealed opening, as taught by Oates II, for the purpose of preventing fluid from exiting until desired and to ensure adequate fluid administration (paragraph [0148] and [0016] of Oates II). Examiner notes by implementing a seal as taught by Oates II within the cap attachment of Davis, opening 22 would be sealed. 
In regard to claim 8,
Davis in view of Yuki in view of Avila in view of Oates II teaches the system of claim 7 wherein the flexible elastomeric nipple includes an air inlet between the sealed opening and the first end of the cylindrical rim (see figure 7, item 22 of Davis).
 Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Davis (U.S. PG publication 20170312181) in view of Yuki (U.S. PG publication 20180014998) in view of Avila (U.S. Patent no 5308331) further in view of Verhoeven (U.S. patent no 9566387).
In regard to claim 14,
Davis in view of Yuki in view of Avila teaches the system of claim 13.
Davis in view of Yuki in view of Avila is silent as to wherein the plunger base is wider than the second end of the barrel.
Verhoeven teaches wherein the plunger base (figure 1B, item 350) is wider than the second end of the barrel (formed by item 220; see figure 1B and 1C, see also claim 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the plunger base of Davis in view of Yuki in view of Avila to be wider than the second end of the barrel, as taught by Verhoeven, for the purpose of preventing the plunger from being pushed too far within the barrel (see figure 1C of Verhoeven and claim 4 of Verhoeven). 
Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Davis (U.S. PG publication 20170312181) in view of Yuki (U.S. PG publication 20180014998) in view of Avila (U.S. Patent no 5308331) further in view of Hitscherich JR. (U.S. PG publication 20150057608). 
In regard to claim 16,
Davis in view of Yuki in view of Avila teaches the system of claim 13.
Davis in view of Yuki in view of Avila fails to disclose wherein the plunger further comprises a gripping material attached to the plunger base on a side opposite the actuating rod.
Hitscherich JR. teaches wherein the plunger further comprises a gripping material (dimples 318; see figure 11A; paragraph [0128]) attached to the plunger base (item 312) on a side opposite the actuating rod (see figure 11C, item 306).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the plunger base of Davis in view of Yuki in view of Avila to include wherein the plunger further comprises a gripping material attached to the plunger base on a side opposite the actuating rod, as taught by Hitscherich JR., for the purpose of improving gripping and ease of use of the plunger (paragraph [0128] of Hitscherich JR.).
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (U.S. PG publication 20170312181) as evidence by Sherman (U.S. PG publication 20170095600) further in view of Avila (U.S. Patent no 5308331) further in view of Oates II (U.S. PG publication 20140051926).
In regard to claim 18,
Davis discloses a syringe receptacle device (figure 7, item S, P, and 10) for collecting a liquid from an extraction device (Examiner notes “for collecting a liquid from an extraction device” is a functional limitation. The syringe S of the syringe receptacle device is fully capable of collecting liquid from an extraction device due to its structure as evidence by Sherman who supports that a syringe can be attached to an extraction device 816 for collecting a liquid (see paragraph [0063]-[0065] of Sherman). Examiner further notes an extraction device containing threads of a complementary shape to the threads R of the syringe S of Davis shown in figure 2 of Davis could be attached to the threads of the syringe S and used for collecting a liquid), the syringe receptacle device comprising: 
[AltContent: textbox (Actuating rod)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inner circumferential surface)][AltContent: textbox (Plunger head)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Cylindrical barrel)]
    PNG
    media_image1.png
    665
    549
    media_image1.png
    Greyscale

a cylindrical barrel (see figure 7, item S above of Davis; See also figure 15 of Davis, which although drawn to a different embodiment, is referenced for exemplary purposes as figure 15 depicts the entire syringe S of figure 7 and shows the cylindrical barrel in its entirety) having an inner circumferential surface (see figure 7 above of Davis) extending between opposite first (end of cylindrical barrel of Davis closest to item FC) and second ends (end opposite of item FC of Davis; see figure 15 of Davis, which although drawn to a different embodiment, is referenced for exemplary purposes as figure 15 depicts the second end which is opposite the first end), wherein the first end includes an external threading (figure 2, item R of Davis) to be adapted to be removably coupled to the extraction device (Examiner notes “wherein the first end includes an external threading to be adapted to be removably coupled to the extraction device” is a functional limitation. The first end is fully capable of being removably coupled to the extraction device due to its structure as evidence by Sherman who supports that a syringe can be removably coupled to an extraction device 816 (see paragraph [0063]-[0065] of Sherman). Examiner further notes due to the presence of the threads R of Davis shown in figure 2 of Davis, an extraction device containing threads of a complementary shape to the threads of the syringe S of Davis could be removably coupled to the threads of the syringe S); 
a plunger (figure 7, item P of Davis) slidably coupled to the barrel (paragraph [0094] of Davis), wherein the plunger comprises: 
a plunger head (see figure 7 above of Davis) engaging the inner circumferential surface of the barrel (see figure 7 above of Davis); and 
an actuating rod (see figure 7 above of Davis) fixedly attached to the plunger head (see figure 7 above of Davis), wherein the actuating rod extends through the second end of the barrel (see figure 16 of Davis, which although drawn to a different embodiment, is referenced for exemplary purposes as figure 16 shows the entire plunger P of figure 7 with the actuating rod within the syringe S which extends through the second end of the barrel); 
a cap attachment (figure 7, item 10 of Davis) adapted to be removably coupled to the first end of the barrel (see figure 7 of Davis; paragraph [0094] of Davis), the cap attachment comprises: 
[AltContent: textbox (Internal threading)][AltContent: arrow][AltContent: textbox (Second end)][AltContent: arrow][AltContent: textbox (First end)][AltContent: arrow][AltContent: textbox (Cylindrical rim)][AltContent: ]
    PNG
    media_image1.png
    665
    549
    media_image1.png
    Greyscale


a cylindrical rim (see figure 7 above of Davis) extending between a first end and a second end (see figure 7 above of Davis), the cylindrical rim includes an internal threading (see figure 7 above of Davis) to couple the cap attachment with the external threading on the barrel (see figure 7 above of Davis; paragraph [0096] of Davis); and 
[AltContent: textbox (First end of the cylindrical rim)][AltContent: arrow][AltContent: textbox (Air inlet)][AltContent: arrow][AltContent: textbox (Base end)][AltContent: ][AltContent: arrow][AltContent: textbox (Tip end)][AltContent: arrow][AltContent: textbox (Face )]
    PNG
    media_image2.png
    376
    401
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    665
    549
    media_image1.png
    Greyscale

a face (see figure 1 above of Davis) extending across the first end of the cylindrical rim (see figure 1 and figure 7 of Davis), the face comprises a flexible elastomeric nipple (figure 1, item 24 of Davis; paragraph [0120] of Davis: the coupling may be formed from a flexible, elastomeric material) including a tip end (see figure 7 above of Davis), a opening at the tip end (see figure 7 above of Davis), a base end (see figure 7 above of Davis) coupled to the cylindrical rim (see figure 7 and 1 above of Davis), and an air inlet (see figure 7 above of Davis; Examiner notes the opening is capable of functioning as an air inlet due to its structure) at the base end between the opening and the first end of the cylindrical rim (see figure 7 above of Davis).
Davis as evidence by Sherman is silent as to a plunger head frictionally engaging the inner circumferential surface of the barrel and fails to disclose a flexible elastomeric nipple including a sealed opening at the tip end adapted to be opened in response to a sucking action on the sealed opening. As a result Davis as evidence by Sherman also fails to disclose an air inlet at the base end between the sealed opening and the first end of the cylindrical rim.
Avila teaches a plunger head (figure 1, item 30) frictionally engaging the inner circumferential surface (item 23) of the barrel (figure 1, item 12; column 3, line 52-63).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the plunger head of Davis as evidence by Sherman to include the sealing rings members of Avila, therefore resulting in a plunger head frictionally engaging the inner circumferential surface of the barrel, as taught by Avila, for the purpose of sealing against fluid leakage (column 3, line 52-63 of Avila). 
Davis as evidence by Sherman in view of Avila fails to disclose a flexible elastomeric nipple including a sealed opening at the tip end adapted to be opened in response to a sucking action on the sealed opening. As a result Davis as evidence by Sherman in view of Avila also fails to disclose an air inlet at the base end between the sealed opening and the first end of the cylindrical rim.
Oates II teaches a flexible elastomeric nipple (item 134) including a sealed opening (item 136, paragraph [0147]-[0148], [0025], [0033]; Examiner notes opening 136 is sealed due to item 104 being sealed) at the tip end adapted to be opened in response to a sucking action on the sealed opening (paragraph [0127]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the opening of Davis as evidence by Sherman in view of Avila to be a sealed opening at the tip end adapted to be opened in response to a sucking action on the sealed opening, as taught by Oates II, therefore resulting in an air inlet at the base end between the sealed opening and the first end of the cylindrical rim for the purpose of preventing fluid from exiting until desired and to ensure adequate fluid administration (paragraph [0148] and [0016] of Oates II). Examiner notes by implementing a seal as taught by Oates II within the cap attachment of Davis, opening 22 would be sealed. 

In regard to claim 20,
[AltContent: textbox (Extension )][AltContent: arrow]
    PNG
    media_image4.png
    173
    352
    media_image4.png
    Greyscale

Davis as evidence by Sherman in view of Avila in view of Oates II teaches the syringe receptacle device of claim 18, wherein the barrel includes an extension (see figure 15 above of Davis, which although drawn to a different embodiment, is referenced for exemplary purposes as figure 15 depicts the entire syringe S of figure 7) transversely extending from the second end of the barrel away from the inner circumferential surface (see figure 15 above of Davis).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (U.S. PG publication 20170312181) as evidence by Sherman (U.S. PG publication 20170095600) in view of Avila (U.S. Patent no 5308331) in view of Oates II (U.S. PG publication 20140051926) further in view of Verhoeven (U.S. patent no 9566387) further in view of Hitscherich JR. (U.S. PG publication 20150057608).
In regard to claim 19,
[AltContent: textbox (Plunger base)][AltContent: arrow]
    PNG
    media_image3.png
    260
    286
    media_image3.png
    Greyscale

Davis as evidence by Sherman in view of Avila in view of Oates II teaches the syringe receptacle device of claim 18, wherein the actuating rod extends from a first end to a second end and the first end of the actuating rod is fixedly attached to the plunger head (See figure 7 of Davis and figure 16 of Davis, which although drawn to a different embodiment, is referenced for exemplary purposes as figure 16 shows the entire plunger of figure 7 with the actuating rod which extends from a first end to a second end and the first end is fixedly attached to the plunger head), wherein the plunger further comprises a plunger base (see figure 16 above of Davis) transversely extending from the second end of the actuating rod (see figure 16 above of Davis), the plunger base is circular in shape (see figure 16 above of Davis).
Davis as evidence by Sherman in view of Avila in view of Oates II fails to disclose the plunger base is wider than the second end of the barrel, and the plunger further comprises a gripping material attached to the plunger base on a side opposite the actuating rod.
Verhoeven teaches wherein the plunger base (figure 1B, item 350) is wider than the second end of the barrel (formed by item 220; see figure 1B and 1C, see also claim 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the plunger base of Davis as evidence by Sherman in view of Avila in view of Oates II to be wider than the second end of the barrel, as taught by Verhoeven, for the purpose of preventing the plunger from being pushed too far within the barrel (see figure 1C of Verhoeven and claim 4 of Verhoeven). Examiner notes the plunger base would be modified to be wider while still being circular. 
Davis as evidence by Sherman in view of Avila in view of Oates II in view of Verhoeven fails to disclose the plunger further comprises a gripping material attached to the plunger base on a side opposite the actuating rod.
Hitscherich JR. teaches wherein the plunger further comprises a gripping material (dimples 318; see figure 11A; paragraph [0128]) attached to the plunger base (item 312) on a side opposite the actuating rod (see figure 11C, item 306).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the plunger base of Davis as evidence by Sherman in view of Avila in view of Oates II in view of Verhoeven to include wherein the plunger further comprises a gripping material attached to the plunger base on a side opposite the actuating rod, as taught by Hitscherich JR., for the purpose of improving gripping and ease of use of the plunger (paragraph [0128] of Hitscherich JR.).
Response to Arguments
Applicant’s arguments with respect to claim 1 and all claims that depend on claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 9/13/2022 in regard to claims 18-20 have been fully considered but they are not persuasive. Applicant states that Davis, Sherman, Avila, and Oates fail to anticipate or render obvious any of the newly added claims. No specific arguments have been included. As detailed above claims 18 and 20 are obvious over Davis as evidence by Sherman further in view of Avila further in view of Oates II. Claim 19 is obvious over Davis as evidence by Sherman in view of Avila in view of Oates II further in view of Verhoeven (U.S. patent no 9566387) further in view of Hitscherich JR. (U.S. PG publication 20150057608). Therefore Applicants arguments are not found to be persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783